DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reilly et al. (U.S. Publication No. 2015/0118862).
Regarding claim 1, Reilly teaches a processing method comprising:
pre-treating a substrate surface (Fig. 1, step 103) with a plasma (paragraph [0050] or [0054]) to form a smooth pre- treated substrate surface (see paragraph [0045]);
forming a flowable CVD film (paragraph [0038]) on the pre-treated substrate surface by exposing the pre-treated substrate surface to a precursor (paragraph [0038]) and a reactant (paragraph [0038]); and


Regarding claim 2, Reilly teaches the method of claim 1, wherein the plasma comprises one or more of argon (Ar), helium (He), hydrogen (H2), nitrogen (N2), or ammonia (NH3) (see paragraph [0050]).

Regarding claim 3, Reilly teaches the method of claim 1, wherein pre-treating the substrate surface occurs at a pressure in a range of about 5 mTorr to about 100 mTorr (paragraph [0059])

Regarding claim 4, Reilly teaches the method of claim 3, wherein pre-treating the substrate surface occurs at a temperature in a range of about 25 OC to about 400 C (paragraph [0061]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-6, 8-11, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly in view of Chatterjee ((U.S. Publication No. 2014/0073144).
Regarding claim 5, Reilly in view of Chatterjee teaches the method of claim 1, but does not specifically teach further comprising, prior forming a flowable CVD film, flowing trisilylamine (TSA) over the pre-treated substrate, followed by flowing ammonia (NH3) to form a treated substrate.
Reilly teaches a SiN layer made with a silicon precursor (paragraph [0079]-[0086]) with ammonia (paragraph [0122]), but does not specifically teach that the precursor is TSA.  However, Chatterjee teaches a flowable SiN layer formed using TSA and ammonia (see Fig. 1).  It would have been obvious to a person of skill in the art at the time of the priority date that TSA and ammonia could have been used because it would have been simple substitution of one known SiN flowable CVD silicon precursor for another with predictable results, and Chatterjee teaches that this method is low cost (see Title).
 
Regarding claim 6, Reilly in view of Chatterjee teaches the method of claim 5, wherein the ratio of TSA/NH3 is in a range of about 5:1 to about 30:1.
It would have been obvious to a person of skill in the art at the time of the effective filing date that the TSA/NH3 could have been any appropriate ratio because the ratio would determine the silicon to nitrogen ratio, determining dielectric constant, flowability of the dielectric, and other physical and electrical characteristics.  A person of skill in the art would have been motivated to optimize, through routine experimentation or calculation, the ratio of TSA to NH3 in the CVD process. See MPEP 2144.05(II)(A).

Regarding claim 8, Reilly in view of Chatterjee teaches the method of claim 5, wherein flowing the TSA and NH3 is conducted substantially in the absence of oxygen (02) (see Reilly paragraph [0122], can be SiN layer).

Regarding claim 9, Reilly in view of Chatterjee teaches the method of claim 5, wherein forming the treated substrate occurs at a pressure in a range of about 0.3 Torr to about 1 Torr (see Reilly paragraph [0097], 1 Torr).

Regarding claim 10, Reilly in view of Chatterjee teaches the method of claim 9, wherein forming the treated substrate occurs at a temperature in a range of about 25C to about 100C (see Chatterjee paragraph [0027]).

Regarding claim 11, Reilly in view of Chatterjee teaches the method of claim 1, wherein the flowable CVD film has a thickness in a range of about 5 nm to about 50 nm (see Chatterjee paragraph [0028]).

Regarding claim 13, Reilly teaches a processing method comprising:
pre-treating a substrate surface (Fig. 1, step 103) with a plasma (paragraph [0050] and [0054]) to form a smooth pre- treated substrate surface (paragraph [0045]);
flowing trisilylamine (TSA) (paragraph [0084]-[0086]) over the pre-treated substrate, followed by flowing ammonia (NH3) (paragraph [0122]) to form a treated substrate;
forming a flowable CVD film (Fig. 1) on the treated substrate by exposing the treated substrate to a precursor and a reactant (TSA and ammonia), the flowable CVD film having a thickness in a range of about 5 nm to about 50 nm; and

Reilly teaches a SiN layer made with an aminosilane precursor (paragraph [0079]-[0086]) with ammonia (paragraph [0122]), but does not specifically teach that the precursor is TSA.  However, Chatterjee teaches a flowable SiN layer formed using TSA and ammonia (see Fig. 1).  It would have been obvious to a person of skill in the art at the time of the priority date that TSA and ammonia could have been used because it would have been simple substitution of one known SiN flowable CVD silicon precursor for another with predictable results, and Chatterjee teaches that this method is low cost (see Title).
Furthermore, Chatterjee teaches that a flowable dielectric made from these reactants is in the range of 5-50 nm (Chatterjee paragraph [[0028]).  It would have been obvious to a person of skill in the art at the time of the priority date that the layer would have been in this range because Chatterjee teaches that this thin size is a primary benefit of using the flowable CVD method (paragraph [0028]).

Regarding claim 14, Reilly in view of Chatterjee teaches the method of claim 13, wherein the ratio of TSA/NH3 is in a range of about 5:1 to about 30:1.
It would have been obvious to a person of skill in the art at the time of the effective filing date that the TSA/NH3 could have been any appropriate ratio because the ratio would determine the silicon to nitrogen ratio, determining dielectric constant, flowability of the dielectric, and other physical and electrical characteristics.  A person of skill in the art would have been motivated to optimize, through routine experimentation or calculation, the ratio of TSA to NH3 in the CVD process. See MPEP 2144.05(II)(A).

Regarding claim 16, Reilly in view of Chatterjee teaches the method of claim 13, wherein flowing the TSA and NH3 is conducted substantially in the absence of oxygen (02) (Reilly paragraph [0122], can be SiN).

Regarding claim 17, Reilly in view of Chatterjee teaches the method of claim 13, wherein forming the treated substrate occurs at a pressure in a range of about 0.3 to about 1 Torr (Reilly paragraph [0097]).

Regarding claim 18, Reilly in view of Chatterjee teaches the method of claim 17, wherein forming the treated substrate occurs at a temperature in a range of about 10C to about 100C (Chatterjee paragraph [0027]).


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly in view of Chatterjee, further in view of Dussarrat et al. (U.S. Publication No. 2005/0100670).
Regarding claim 7, Reilly in view of Chatterjee teaches the method of claim 5, wherein flowing the TSA and NH3 is conducted in the presence of oxygen (02) (see Reilly paragraph [0122], can be SiON, which would necessarily have an oxidant, see, for example, Dussarrat, which teaches that a SiON layer with TSA and NH3 uses an oxidant as well to create a high quality SiON)

Regarding claim 15, Reilly in view of Chatterjee teaches the method of claim 13, wherein flowing the TSA and NH3 is conducted in the presence of oxygen (02) (see Reilly paragraph [0122], can be SiON, which would necessarily have an oxidant, see, for example, Dussarrat, which teaches that a SiON layer with TSA and NH3 uses an oxidant as well to create a high quality SiON).


Allowable Subject Matter
Claim 20 is allowed.
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12, 19 and 20, the prior art, alone or in combination, fails to teach or suggest eliminating oxygen (02); and turning off the flow of ammonia (NH3), while continuing to flow TSA over the treated substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816